*289The opinion of the court was delivered by
Beasley, Chief Justice.
This writ of error brings up an order to distribute the money brought into court on a sale of property, by force of a judgment on a mechanics’ lien.
The writ must be dismissed, as all the parties in interest are not before the court. There are several lien claimants among whom the money was ordered to be distributed. Of course, they are all interested in the order thus made, and that order cannot, consequently, be altered without all such parties being summoned or brought in.
The proper course was to issue the writ in the names of all these claimants, and then to proceed by summons and severance.
The writ must be dismissed, as this court cannot, as the case stands, render any judgment in the premises.